         CASE 0:20-cr-00193-MJD-ECW Doc. 55 Filed 12/22/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                      Plaintiff,



v.                                           ORDER
                                             Criminal File No. 20-193 (MJD/ECW)

(1) MICHAEL ROBERT SOLOMON,

                      Defendant.

       On November 24, 2020, the Chief Judge of the U.S. District Court for the

District of Minnesota entered General Order No. 22, which continued all in-person

hearings, unless the presiding judge determines that an in-person hearing is

necessary, through January 31, 2021, and states that no new criminal trial may

commence before February 1, 2021. See General Order No. 22 in re: Updated

Guidance to Court Operations Under the Exigent Circumstances Created by

COVID-19 (November 24, 2020). 1 General Order No. 22 further provides that the

presiding judge will enter orders in individual cases to extend deadlines and

exclude time under the Speedy Trial Act to address delays attributable to COVID-


1    All General Orders related to the COVID-19 outbreak may be found on the court’s website at
www.mnd.uscourts.gov.
                                                 1
          CASE 0:20-cr-00193-MJD-ECW Doc. 55 Filed 12/22/20 Page 2 of 5




19. General Order No. 22 also vacates General Order 18, entered on August 27,

2020, which addressed criminal proceedings and trials, and General Order 20,

entered on November 4, 2020, which addressed jury trials. 2

        General Order No. 22, which is hereby incorporated by reference, was

implemented based on: (1) the President declaring a national state of emergency

in response to COVID-19; (2) the Governor of the State of Minnesota declaring a


2        On March 13, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered
a General Order continuing all jury trials through April 27, 2020, and continuing all trial specific
deadlines in criminal cases through April 27, 2020. See General Order in re: Court Operations Under the
Exigent Circumstances Created by COVID-19 (March 13, 2020). On March 17, 2020, the Chief Judge of the
U.S. District Court for the District of Minnesota entered General Order No. 2 continuing all criminal
proceedings, including grand juries, through April 16, 2020. See General Order No. 2 in re: Updated
Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19 (March 17, 2020).
On April 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered General
Order No. 9, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, with the
consent of the defendant after consultation with counsel until May 17, 2020. See General Order No. 9 in re:
Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19 (April
15, 2020). On May 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered
General Order No. 14, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, until July
5, 2020. See General Order No. 14 in re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19 (May 15, 2020). On June 26, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order 17, which allowed for limited in-
person proceedings to start on July 13, 2020, for defendants who decline to consent to conducting the
proceeding using videoconferencing, or telephone conferencing if videoconferencing is not reasonably
available. General Order 17 also noted that criminal jury trials may take place after July 6, 2020. See
General Order No. 17 in re: Updated Guidance to Court Operations Under the Exigent Circumstances
Created by COVID-19 (June 26, 2020). On August 27, 2020, the Chief Judge of the U.S. District Court for
the District of Minnesota entered General Order No. 18, which resumed limited jury trials in September
2020 but provided that because only a limited number of trials may take place at the same time, criminal
jury trials may be continued until the date that the criminal jury trial commences. See General Order No.
18 in re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19
(August 27, 2020). Then, on November 4, 2020, the Chief Judge of the U.S. District Court, District of
Minnesota entered General Order No. 20, which continued all jury trials not yet commenced as of the
date of the order through December 31, 2020.


                                                     2
        CASE 0:20-cr-00193-MJD-ECW Doc. 55 Filed 12/22/20 Page 3 of 5




peacetime emergency to coordinate strategy to protect Minnesotans from COVID-

19 and the extension of that order; (3) the Governor of the State of Minnesota

issuing Emergency Executive Order 20-99, Implementing a Four Week Dial Back

on Certain Activities to Slow the Spread of COVID-19, which imposes certain

restrictions on Minnesota residents; (4) the COVID-19 restrictions imposed by

local detention facilitates that impact the abilities of pretrial detainees to consult

with legal counsel and appear in-person at a U.S. Courthouse; (5) the Bureau of

Prisons modified operations that affects inmate movement; (6) the resumption of

limited in-person criminal hearings in July 2020 and the resumption of limited jury

trials in September 2020; (7) Minnesota’s current high COVID-19 infection rates,

with active COVID-19 cases at record highs; and (8) the interests of the health of

courtroom participants and court staff, the constitutional rights of criminal

defendants,   the   ability   to   conduct    certain   criminal   proceedings    via

videoconference or telephone conference under the CARES Act, and the public’s

interest in and the Court’s duty to ensure the effective and expeditious

administration of justice. Specifically, Order No. 22 states the following concerning

the Speedy Trial Act:




                                          3
         CASE 0:20-cr-00193-MJD-ECW Doc. 55 Filed 12/22/20 Page 4 of 5




             If the criminal jury trial must be continued, the Court
             finds that the time of the continuances implemented by
             this order will be excluded under the Speedy Trial Act,
             as the Court specifically finds that the ends of justice are
             served by ordering the continuances and outweigh the
             best interests of the public and of the criminal defendants
             under 18 U.S.C. § 3161(h)(7)(A). Absent further order of
             the Court or any individual judge, the period of
             exclusion shall be from March 17, 2020, or the date of the
             indictment, whichever is later, to the date that the
             criminal jury trial commences.

        Defendant is awaiting a jury trial and due to the challenges created by

COVID-19, the Court is unable to commence the jury trial until after January 31,

2021.

        For the reasons addressed in General Order No. 22, the well-documented

concerns about COVID-19, the jury trial cannot take place until after January 31,

2021, the Court specifically finds that the ends of justice served by ordering the

extension outweighs the best interests of the public and any defendant’s right to a

speedy trial, under 18 U.S.C. § 3161(h)(7)(A). In addition, under 18 U.S.C. §

3161(h)(7)(B)(i), the Court finds that a miscarriage of justice would result if time

were not excluded under these unique circumstances.

        Accordingly, the time period between March 17, 2020, or the date of the

indictment, whichever is later, and January 31, 2021, upon which time the Court



                                          4
       CASE 0:20-cr-00193-MJD-ECW Doc. 55 Filed 12/22/20 Page 5 of 5




will determine whether to extend the deadlines and exclude additional time under

the Speedy Trial Act, will be excluded under the Speedy Trial Act, absent further

order of the Court.




IT IS SO ORDERED.



Dated: December 22, 2020             s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       5
